

Exhibit 10.18.1
RETAILMENOT, INC.
2013 EQUITY INCENTIVE PLAN
GLOBAL PERFORMANCE-BASED STOCK OPTION AWARD AGREEMENT
Pursuant to the Grant Notice and this Award Agreement, the Company has granted
you a Performance Option to purchase up to the number of shares of Stock
indicated in the Grant Notice at the exercise price indicated in the Grant
Notice. Capitalized terms not defined in this Award Agreement but defined in the
RetailMeNot, Inc. 2013 Equity Incentive Plan (as may be amended or restated from
time to time, collectively, the “Plan”) shall have the same definitions as in
the Plan.
1.VESTING. Except as otherwise provided in the Plan or this Award Agreement,
this Performance Option will vest and become exercisable as set forth in the
Vesting Schedule in the Grant Notice and in accordance with the terms of Exhibit
A.
With respect to the performance-based vesting conditions set forth in the Grant
Notice, as soon as reasonably practicable after the completion of the
Performance Period, the Committee shall determine the attainment level of the
Performance Goal (each as set forth in Exhibit A). On the basis of the
determination regarding the level of attainment of the Performance Goal, the
number of Performance Options that are eligible to vest shall be calculated. The
Target Award and Maximum Award set forth in the Grant Notice represent,
respectively, the target and maximum number of Performance Options in which you
may vest based on achievement of the Performance Goal at a level corresponding
to a Performance Goal Attainment Factor (as defined in Exhibit A) of 100% and
200%, respectively. To the extent that the Performance Goal is not satisfied at
the Target Award level (as set forth in Exhibit A), the Performance Option will
not be eligible to vest. To the extent that the Performance Goal is satisfied at
a level exceeding the Target Award level, up to the Maximum Award may be
eligible to vest, depending on the Performance Goal Attainment Level (as set
forth in Exhibit A).
2.EXERCISE OF THIS PERFORMANCE OPTION.
2.1    METHOD OF EXERCISE. You may exercise the vested portion of this
Performance Option at any time prior to the expiration of this Performance
Option by delivering a notice of exercise in such form as may be designated by
the Company from time to time, or making the required electronic election with
the Company’s designated broker, and paying the exercise price and any
Tax-Related Items (as defined in Section 7 below) to the Company’s stock plan
administrator or such other person as the Company may designate, together with
such additional documents as the Company may then require pursuant to the terms
of the Plan.
2.2    METHOD OF PAYMENT. Payment of the exercise price may be by cash (or
check), or pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board which, prior to the issuance of Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to the Company’s designated broker which provides for
the payment of the aggregate exercise price together with any Tax-Related Items
to


1

--------------------------------------------------------------------------------




the Company, or a combination of the above methods, as the Company may designate
from time to time. The cash method of payment may not be available in every
country. The Company may suspend, or eliminate, various forms of permissible
payment from time to time in its sole discretion.
3.RESPONSIBILITY FOR EXERCISE. You are responsible for taking any and all
actions as may be required to exercise this Performance Option in a timely
manner and for properly executing any such documents as may be required for
exercise in accordance with such rules and procedures as may be established from
time to time. By accepting this Performance Option you acknowledge that
information regarding the procedures and requirements for the exercise of this
Performance Option is available to you on request. The Company and/or any
Participating Company shall have no duty or obligation to notify you of the
expiration date of this Performance Option.
4.EFFECT OF TERMINATION OF SERVICE.
4.1    PERFORMANCE OPTION EXERCISABILITY. Subject to earlier termination of this
Performance Option as otherwise provided herein and unless otherwise provided in
the Grant Notice, this Performance Option shall be exercisable after your
termination of Service with the Company or any Participating Company only during
the applicable time period determined in accordance with this Section and
thereafter shall terminate. Further, for purposes of the Performance Option,
your Service will be considered terminated as of the date you cease active
Service with the Company or any Participating Company (regardless of the reason
for such termination and whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where you are employed or the terms of
your Award Agreement, if any), and unless otherwise expressly provided in this
Award Agreement or determined by the Company in its sole discretion, (a) your
right to vest in the Performance Option under the Plan, if any, will terminate
as of such date and will not be extended by any notice period (e.g., your period
of service would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any); and (b) the period (if any) during which you may exercise the
Performance Option after such termination of your Service will commence on the
date you cease active Service and will not be extended by any notice period
mandated under employment laws in the jurisdiction where you are employed or
terms of your employment agreement, if any; the Company shall have the exclusive
discretion to determine when you have ceased active Service for purposes of your
Performance Option grant (including whether you may still be considered to be
providing services while on a leave of absence).
(i)    Disability. If your Service with the Company or any Participating Company
terminates because of your Disability, this Performance Option, to the extent
unexercised and vested on the date on which your Service terminates, may be
exercised by you at any time prior to the expiration of twelve (12) months after
the date on which your Service terminates, but in any event no later than the
Option Expiration Date (as defined in Section 6 below). Performance Options that
have not vested as of the date your Service terminates will be forfeited as of
your termination date.
(ii)    Death. If your Service with the Company or any Participating Company
terminates because of your death, and your death occurs on or after the first
anniversary of the earlier of (i) the Date of Grant and (ii) your hire date with
the Company or any Participating Company, the vesting of this Performance Option
at the Target Award level shall be accelerated


2
 



--------------------------------------------------------------------------------




effective upon your death. In either case, this Performance Option may be
exercised by your legal representative or other person who acquired the right to
exercise this Performance Option by reason of your death at any time prior to
the expiration of twelve (12) months after the date of your death, but in any
event no later than the Option Expiration Date.
(iii)    Involuntary Termination for Cause. If your Service with the Company or
any Participating Company terminates due to an involuntary termination for Cause
(as defined in the Plan), the Performance Option, whether vested or unvested,
will immediately terminate upon such termination.
(iv)    Other Termination of Service. Except as otherwise provided in Section
4.1(i) through (iii), if your Service with the Company or any Participating
Company terminates for any reason then, to the extent unexercised and vested on
the date on which your Service terminates, this Performance Option may be
exercised by you at any time prior to the expiration of three (3) months after
the date on which your Service terminates, but in any event no later than the
Performance Option Expiration Date. Performance Options that have not vested as
of the date your Service terminates will be forfeited as of your termination
date.
5.    CHANGE IN CONTROL.
(a)In the event of a Change in Control after the end of the Performance Period
but prior to the Vesting Date set forth in Section 2 of Exhibit A, the level of
attainment of the Performance Goal will be determined by the Committee in the
manner set forth in Exhibit A. If such Change in Control occurs prior to the end
of the Performance Period, the Performance Period will end on a date prior to
the Change in Control selected by the Committee and the “Ending Price” for
purposes of calculating the Company’s TSR shall be equal to the Fair Market
Value of a share of Stock on the last day of the truncated Performance Period.


(b)The number of Performance Options that are determined eligible to vest in
accordance with Section 5(a) above will convert to a time-based Option and (i)
will vest and be exercisable in the manner determined under the terms of the
Change in Control, subject to your remaining employed through the Vesting Date
and (ii) should your employment agreement provide for acceleration of the
vesting of your equity grants upon the occurrence of a Change in Control, the
aforementioned time-based Option will accelerate and vest on the date of the
Change in Control as set forth in your employment agreement.


(c)Notwithstanding Section 5(b) above, should your employment agreement provide
for acceleration of the vesting of your equity grants in the event that your
employment is terminated within 60 (sixty) days prior to or 12 (twelve) months
after the effective date of a Change in Control (as defined in the Plan if not
defined in your employment agreement) and such termination is (i) by the
Company, a Participating Company or an Acquiror other than for Cause or (ii) due
to your resignation for Good Reason (as defined in your employment agreement),
the aforementioned time-based Performance Options will accelerate and fully vest
on the later of the date of your termination date or the Change in Control.




3
 



--------------------------------------------------------------------------------




6.    TERM OF THIS PERFORMANCE OPTION. The term of this Performance Option
commences on the Date of Grant (as specified in the Grant Notice) and expires
and shall no longer be exercisable upon the earliest of:
(a)    the Expiration Date indicated in the Grant Notice;
(b)    the tenth (10th) anniversary of the Date of Grant; or
(c)    the last day for exercising this Performance Option following termination
of your Service as described in Section 4.1 (the “Option Expiration Date”).
As an administrative matter, the vested portion of this Performance Option may
be exercised only until the close of the Nasdaq Global Select Market on the
applicable date indicated in this Section 6 or, if such date is not a trading
day on the Nasdaq Global Select Market, the last trading day before such date.
Any later attempt to exercise this Performance Option will not be honored.
7.    TAX WITHHOLDING. You acknowledge that, regardless of any action taken by
the Company or, if different, the Participating Company that employs you (the
“Employer”) the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to your participation in the Plan and legally applicable to you or deemed by the
Company or the Employer in their discretion to be an appropriate charge to you
even if legally applicable to the Company or the Employer (“Tax-Related Items”),
is and remains your responsibility and may exceed the amount actually withheld
by the Company or the Employer. You further acknowledge that the Company and/or
the Employer (a) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Performance
Option, including, but not limited to, the grant, vesting or exercise of the
Performance Option, the subsequent sale of shares of Stock acquired pursuant to
such exercise and the receipt of any dividends; and (b) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Performance Option to reduce or eliminate your liability for Tax-Related Items
or achieve any particular tax result. Further, if you are subject to Tax-Related
Items in more than one jurisdiction between the Date of Grant and the date of
any relevant taxable or tax withholding event, as applicable, you acknowledge
that the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items.
In this regard, you authorize the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by withholding from proceeds of the sale of shares of
Stock acquired at exercise of the Performance Option either through a voluntary
sale or through a mandatory sale arranged by the Company (on your behalf
pursuant to this authorization) without further consent.
The Company may withhold or account for Tax-Related Items by considering the
maximum applicable rates, in which case you will receive a refund of any
over-withheld amount in cash and will have no entitlement to the Stock
equivalent.


4
 



--------------------------------------------------------------------------------




Finally, you agree to pay to the Company or the Employer, including through
withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer, any amount of Tax-Related Items that the Company or
the Employer may be required to withhold or account for as a result of your
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the shares or the proceeds
of the sale of shares of Stock, if you fail to comply with your obligations in
connection with the Tax-Related Items.
8.    SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary
contained herein, no shares of Stock will be issued to you upon exercise of this
Performance Option unless the Stock is then registered under the Securities Act
or, if such Stock is not then so registered, the Company has determined that
such exercise and issuance would be exempt from the registration requirements of
the Securities Act. Further, Performance Options may not be exercised and shares
of Stock may not be issued if such acts would constitute a violation of any
applicable foreign securities laws or other applicable regulations. By accepting
this Performance Option, you agree not to sell any of the shares of Stock
received upon exercise of this Performance Option at a time when applicable laws
or Company policies including, without limitation, the Insider Trading Policy
(which is referred to as the Trading Compliance Policy in the Plan), prohibit a
sale.
9.    TRANSFERABILITY. The Performance Option shall not be transferable in any
manner (including without limitation, sale, alienation, anticipation, pledge,
encumbrance, or assignment) other than, (a) transfer by will or by the laws of
descent and distribution or (b) transfer by written designation of a
beneficiary, in a form acceptable to the Company, with such designation taking
effect upon your death; provided however, that, if you are employed outside the
United States, you are not permitted to designate a beneficiary under this Award
Agreement. All rights with respect to your Performance Option shall be
exercisable during your lifetime only by you or your guardian or legal
representative.
10.    PERFORMANCE OPTION NOT A SERVICE CONTRACT.
10.1    This Performance Option is not an employment or service contract and
nothing in this Award Agreement, the Grant Notice or the Plan shall be deemed to
create in any way whatsoever any obligation on your part to continue in the
service of the Company or (if different) the Employer, or of the Company or the
Employer to continue your service with the Company or the Employer, as
applicable. In addition, nothing in this Performance Option shall obligate the
Company or any Participating Company, the Company’s stockholders, Board,
Officers or Employees to continue any relationship which you might have as a
Director or Consultant for the Company or any Participating Company, as
applicable, nor interfere with the ability of a Participating Company to
terminate your employment or service relationship (if any).
10.2    The Company has the right to reorganize, sell, spin-out or otherwise
restructure one or more of its business units, Subsidiary Corporations, or
Affiliates at any time or from time to time, as it deems appropriate (a
“Reorganization”). Such a Reorganization could result in the termination of your
Service, or the termination of Subsidiary Corporation or Affiliate status of the
Employer, and the loss of benefits available to you under this Award Agreement,
including but not limited to, the termination of the right to continue vesting
in this Performance Option. This Award Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit


5
 



--------------------------------------------------------------------------------




in any of them do not constitute an express or implied promise of continued
engagement as an Employee for the term of this Award Agreement, for any period,
or at all, and shall not interfere in any way with the Company’s right to
conduct a Reorganization.
11.    Restriction on Exercise for Non-Exempt Employees. If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (that is, a “Non-Exempt Employee”), and except as otherwise provided
in the Plan, you may not exercise your Performance Option until you have
completed at least six (6) months of Service measured from the Date of Grant,
even if you have already been an Employee for more than six (6) months.
Consistent with the provisions of the Worker Economic Opportunity Act, you may
exercise your Performance Option as to any vested portion prior to such six (6)
month anniversary in the case of (i) your death or disability, (ii) a Change in
Control or (iii) your termination of Service on your “retirement” (as defined in
the Company’s 401(k) Plan).
12.    RESTRICTIVE LEGEND. Stock issued pursuant to the exercise and/or
settlement of your Performance Option may be subject to such restrictions upon
the sale, pledge or other transfer of the Stock as the Company and the Company’s
counsel deem necessary under applicable law or pursuant to this Award Agreement.
13.    REPRESENTATIONS, WARRANTIES, COVENANTS, AND ACKNOWLEDGMENTS. You hereby
agree that in the event the Company and the Company’s counsel deem it necessary
or advisable in the exercise of their discretion, the issuance of the shares of
Stock upon exercise of this Performance Option may be conditioned upon you
making certain representations, warranties, and acknowledgments relating to
compliance with applicable securities laws.
14.    CODE SECTION 409A. For U.S. taxpayers, it is the intent that this
Performance Option as set forth in this Award Agreement shall qualify for
exemption from or comply with the requirements of Section 409A of the Code, and
any ambiguities herein will be interpreted to so qualify or comply. The Company
reserves the right, to the extent the Company deems necessary or advisable in
its sole discretion, to unilaterally amend or modify this Award Agreement as may
be necessary to ensure that all payments provided for under this Award Agreement
are made in a manner that qualifies for exemption from or complies with Section
409A of the Code; provided, however, that the Company makes no representation
that the issuance of shares of Stock upon exercise of this Performance Option
provided for under this Award Agreement will be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A from
applying to the issuance of shares of Stock upon exercise of this Performance
Option provided for under this Award Agreement. The Company will have no
liability to you or any other party if this Performance Option, the delivery of
shares of Stock upon exercise of this Performance Option or other payment
hereunder that is intended to be exempt from, or compliant with, Section 409A of
the Code , is not so exempt or compliant or for any action taken by the Company
with respect thereto.
15.    NOTICES. Any notices provided for in this Award Agreement, the Grant
Notice or the Plan shall be given in writing (including electronically) and
shall be deemed effectively given upon receipt or, in the case of notices
delivered via post by the Company to you, five (5) days after deposit in the
mail, postage prepaid, addressed to you at the last address you provided to the
Company.


6
 



--------------------------------------------------------------------------------




16.    DATA PRIVACY. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Award Agreement, the Grant Notice and any other Performance
Option grant materials by and among, as necessary and applicable, the
Participating Companies, for the exclusive purpose of implementing,
administering and managing your participation in the Plan. If there is a
conflict between this Section 16 and the Company’s existing policies and/or data
protection charters, the terms of this Section 16 will prevail with respect to
issues related to this Performance Option and the Plan.
You understand that the Company and/or the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social security or insurance number or
other identification number, salary, nationality, and any shares of stock or
directorships held in the Company, and details of this Performance Option or any
other entitlement to shares of Stock, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (collectively, “Data”).
You understand that Data will be transferred to Fidelity Stock Plan Services or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. You understand that the recipients of Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than your country. If you are employed outside the United States, you understand
that you may request a list with the names and addresses of any potential
recipients of Data by contacting the Company’s Stock Administration department.
You authorize the Company, Fidelity Stock Plan Services and any other possible
recipients that may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. If you are employed
outside the United States, you understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your Service status and career will not be adversely
affected; the only adverse consequence of refusing or withdrawing your consent
is that the Company would not be able to grant Performance Options or other
equity awards to you or administer or maintain such awards. Therefore, you
understand that refusing or withdrawing your consent may affect your ability to
participate in the Plan.
For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.






7
 



--------------------------------------------------------------------------------




17.    NATURE OF GRANT. In accepting this Performance Option, you acknowledge
and agree that:
17.1    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, (subject to any limitations set forth in the Plan);
17.2    the award of this Performance Option is voluntary and occasional and
does not create any contractual or other right to receive future awards of
Performance Options, or benefits in lieu of Performance Options, even if
Performance Options or other Awards have been awarded in the past;
17.3    all decisions with respect to future Awards, if any, will be at the sole
discretion of the Company;
17.4    your participation in the Plan is voluntary;
17.5    this Performance Option and the shares of Stock subject to this
Performance Option are not intended to replace any pension rights or
compensation;
17.6    this Performance Option and any shares of Stock acquired under the Plan
and the income and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
17.7    the future value of the underlying shares of Stock is unknown,
indeterminable and cannot be predicted with certainty;
17.8    if the underlying shares of Stock do not increase in value, this
Performance Option will have no value;
17.9    if you exercise this Performance Option and acquire shares of Stock, the
value of such shares of Stock may increase or decrease in value, even below the
exercise price;
17.10    no claim or entitlement to compensation or damages shall arise from
forfeiture of this Performance Option resulting from termination of your Service
(for any reason whatsoever and whether or not in breach of local labor laws or
later found invalid), and in consideration of the grant of this Performance
Option to which you are otherwise not entitled, you irrevocably agree never to
institute any claim against the Company, any Participating Company or the
Employer, waive your ability, if any, to bring any such claim, and release the
Company, any Participating Company and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;
17.11    this Performance Option and the benefits evidenced by this Award
Agreement do not create any entitlement, not otherwise specifically provided for
in the Plan or provided by the Company in its discretion, to have this
Performance Option or any such benefits transferred to, or


8
 



--------------------------------------------------------------------------------




assumed by, another company, nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Company’s Stock; and
17.12    if you are employed or providing services outside the United States,
(i) notwithstanding subsection 17.6 hereof, the Performance Option and the
shares of Stock subject to the Performance Option are not part of normal or
expected compensation or salary for any purpose; and (ii) neither the Company,
the Employer nor any Participating Company is liable for any foreign exchange
fluctuation between your local currency and the United States Dollar that may
affect the value of this Performance Option or of any amounts due to you
pursuant to the exercise of this Performance Option or the subsequent sale of
any shares of Stock acquired upon exercise.
18.    NO ADVICE REGARDING GRANT. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Stock. You are hereby advised to consult with your own personal tax, legal
and financial advisors regarding your participation in the Plan before taking
any action related to the Plan.
19.    IMPOSITION OF OTHER REQUIREMENTS. The Company reserves the right to
impose other requirements on your participation in the Plan, on this Performance
Option, and on any shares of Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require you to sign any
additional Award Agreements or undertakings that may be necessary to accomplish
the foregoing.
20.    GOVERNING PLAN DOCUMENT. This Performance Option is subject to this Award
Agreement, the Grant Notice and all the provisions of the Plan, the provisions
of which are hereby made a part of this Award Agreement, and is further subject
to all interpretations, amendments, rules and regulations which may from time to
time be promulgated and adopted pursuant to the Plan. In the event of any
conflict between the provisions of this Award Agreement, the Grant Notice and
those of the Plan, the provisions of the Plan shall control.
21.    GOVERNING LAW AND VENUE. This Performance Option and the provisions of
this Award Agreement are governed by, and subject to, the laws of the State of
Texas, without regard to the conflict of law provisions. For purposes of any
action, lawsuit or other proceedings brought to enforce this Award Agreement,
relating to it, or arising from it, the parties hereby submit to and consent to
the sole and exclusive jurisdiction of the courts of Travis County, Texas, or
the federal courts for the United States for the Western District of Texas, and
no other courts, where this grant is made and/or to be performed.
22.    LANGUAGE. If you have received this Award Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
23.    SEVERABILITY. If any provision of this Award Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
In any event, all other provisions of this Award Agreement shall be deemed valid
and enforceable to the full extent possible.


9
 



--------------------------------------------------------------------------------




24.    ELECTRONIC DELIVERY AND ACCEPTANCE. Notwithstanding Section 15, the
Company may, in its sole discretion, decide to deliver any documents related to
current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
25.    ADDENDUM. Notwithstanding any provisions in this Award Agreement, this
Performance Option shall be subject to any special terms and conditions set
forth in any Addendum to this Award Agreement for your country. Moreover, if you
relocate to one of the countries included in the Addendum, the special terms and
conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan. The Addendum constitutes part of this Award Agreement.
26.    RECOUPMENT. The Performance Option (and any compensation paid or Stock
issued upon exercise of the Performance Option) is subject to recoupment in
accordance with the Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law. No recovery of compensation under such a clawback policy will be an event
giving rise to a right to voluntarily terminate employment upon a “resignation
for good reason,” or for a “constructive termination” or any similar term under
any plan of or agreement with the Company.
27.    WAIVER. The waiver by the Company with respect to your (or any other
Participant’s) compliance of any provision of this Award Agreement shall not
operate or be construed as a waiver of any other provision of this Award
Agreement, or of any subsequent breach by such party of a provision of this
Award Agreement.






10
 



--------------------------------------------------------------------------------




EXHIBIT A
PERFORMANCE AND SERVICE-BASED VESTING CONDITIONS
1.
PERFORMANCE CONDITIONS. The Performance Option shall vest and become exercisable
based on the extent to which (a) the Performance Goal is attained in the
Performance Period in accordance with the table and the definitions set forth
below, and (b) you are in active Service from the Date of Grant through the
Vesting Date set forth in Section 2 of this Exhibit A, except as otherwise may
be set forth in the Award Agreement.



2.
SERVICE CONDITIONS. 100% of the Eligible Performance Options shall vest and
become exercisable on April 30, 2018 and for which the Committee has determined
the level of attainment of the Performance Goal (the "Vesting Date").

Performance Goal
Performance Period
Performance Goal Attainment Level*
Performance Goal Attainment Factor*
Relative TSR (as defined below)
4/1/2016 - 3/31/2018
Less than 0.5%
0%
0.5%
100%
1%
102.5%
2%
105%
3%
107.5%
4%
110%
5%
112.5%
6%
115%
7%
117.5%
8%
120%
9%
122.5%
10%
125%
11%
127.5%
12%
130%
13%
132.5%
14%
135%
15%
137.5%
16%
140%
17%
142.5%
18%
145.0%
19%
147.5%
20%
150%
21%
152.5%
22%
155%
23%
157.5%
24%
160%
25%
162.5%





11
 



--------------------------------------------------------------------------------




Performance Goal
Performance Period
Performance Goal Attainment Level*
Performance Goal Attainment Factor*
 
 
26%
165%
27%
167.5%
28%
170%
29%
172.5%
30%
175%
31%
177.5%
32%
180%
33%
182.5%
34%
185%
35%
187.5%
36%
190%
37%
192.5%
38%
195%
39%
197.5%
40%
200%



*As set forth in the table above, for every one whole percentage point that the
Relative TSR is a positive number between 1% and the maximum Performance Goal
Attainment Level of 40%, an additional number of Performance Options equal to
2.5% of the Target Award will become Eligible Performance Options.


3.
CERTAIN DEFINITIONS. Whenever used herein, including in the table above, the
following terms shall have the meanings set forth below:



a.
"BEGINNING STOCK PRICE" means the average of the closing prices of the Stock or
the shares of the stock of the companies comprising the Benchmark, as
applicable, for the ninety (90) calendar days ending on the trading date
immediately preceding the first day of the Performance Period.



b.
"BENCHMARK" means the Russell 2000 Index or any successor index that may be
selected by the Committee.



c.
"ELIGIBLE PERFORMANCE OPTIONS" means a number of Performance Options equal to
the product of (a) the Target Award multiplied by (b) the Performance Goal
Attainment Factor, rounded down to the nearest whole Performance Option, and
which represent the number of Performance Options that become eligible to vest
based on your continued Service through the Vesting Date set forth in Section 2
of this Exhibit A. Where attainment of the Performance Goal is at a level that
is between the Performance Goal Attainment Levels specified in the table above,
the Eligible Performance Options will be determined based on a straight-line
interpolation of the Performance Goal Attainment Factor between the two
Performance Goal Attainment Levels, rounded to the nearest 0.1%.





12
 



--------------------------------------------------------------------------------




d.
"ENDING STOCK PRICE" means the average of the closing price of the Stock or the
shares of the stock of the companies comprising the Benchmark, as applicable,
for the last ninety (90) calendar days up to and including the last day of the
Performance Period.



e.
"PERFORMANCE GOAL" means Relative TSR, as defined below.



f.
"PERFORMANCE GOAL ATTAINMENT FACTOR" means the percentage set forth in the table
above representing the multiplier that is applied to the Target Award to
determine the number of Performance Options that become Eligible Performance
Options based on the corresponding Performance Goal Attainment Level.



g.
"PERFORMANCE GOAL ATTAINMENT LEVEL" means the percentage point amount set forth
in the table above representing the attainment level of the Performance Goal.



h.
"PERFORMANCE PERIOD" means the fiscal period(s) set forth in the table above, at
the end of which attainment of the Performance Goal will be assessed in order to
determine whether and to what extent the Performance Options subject to the
Performance Period will become Eligible Performance Options.



i.
"RELATIVE TSR" means the Company’s TSR minus the Benchmark’s TSR during the
Performance Period.



j.
"TARGET AWARD" means the target number of Performance Options, as identified in
the Grant Notice, in which you shall be eligible to vest based on achievement of
the Performance Goal at a Performance Goal Attainment Level which corresponds to
a Performance Goal Attainment Factor of 100%.



k.
"TSR" means total shareholder return which is calculated by the quotient of (i)
the Ending Stock Price minus the Beginning Stock Price during the Performance
Period, divided by (ii) the Beginning Stock Price. The stock prices reflected in
the calculation of TSR shall be adjusted to reflect stock splits during the
Performance Period.



13
 



--------------------------------------------------------------------------------




RETAILMENOT, INC.
2013 EQUITY INCENTIVE PLAN
GLOBAL STOCK OPTION AWARD AGREEMENT
COUNTRY ADDENDUM


The additional terms and conditions set forth below are specifically
incorporated into the Global Stock Option Award Agreement. These terms and
conditions govern the Option granted to you under the Plan if you are working in
one of the countries listed below. If you are a citizen or a resident of a
country other than the one in which you are currently working or move to another
country after the Date of Grant, the Company shall, in its discretion, determine
to what extent the terms and conditions contained herein shall be applicable to
you. Due to the complexities of legal, regulatory and tax issues, you are
advised to seek appropriate professional advice as to how the relevant laws in
your country may apply to your individual situation, or if you have any
questions regarding the terms and conditions contained herein. Certain
capitalized terms used but not defined in this Addendum have the meanings set
forth in the Plan, the Grant Notice and/or the Award Agreement.


ALL NON-U.S. JURISDICTIONS
Definition of Disability
If you are on the payroll of a Participating Company outside of the United
States, for purposes of the Award Agreement the following provision shall
replace the definition of “Disability” set forth in the Plan:


“Disability” shall mean your inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve (12) months. The Company
shall have sole discretion to decide whether you have presented sufficient proof
that you have a Disability as defined herein.


ARGENTINA


Securities Law Legend
You understand that neither the grant of this Option nor the purchase of Stock
constitute a public offering as defined by the Law 17,811, or any other
Argentine law. The offering of this Option is a private placement. As such, the
offering is not subject to the supervision of any Argentine governmental
authority.


Exchange Control Acknowledgment
You acknowledge that it is your responsibility to comply with any and all
Argentine currency exchange restrictions, approvals and reporting requirements
in connection with the Option including, without limitation, your exercise of
the Option, your receipt of proceeds from the sale of Stock acquired upon
exercise and remittance of such proceeds into Argentina.






14
 



--------------------------------------------------------------------------------






AUSTRALIA


Restriction on Exercise
By accepting this Option, you acknowledge and agree that for each vesting date
set forth in your Grant Notice, if the value of the Company’s Stock per share is
equal to or less than the exercise price of the Option (i.e., the Option is
“underwater” on the vesting date), you will not be permitted to exercise the
Option. Each portion of your Option that vests on a particular vesting date may
only be exercised starting on the Nasdaq Global Select Market trading day
following that vesting date on which the Fair Market Value per share of Stock
has exceeded the exercise price for a period of ten (10) consecutive trading
days. Furthermore, notwithstanding the Option Expiration Date set forth in the
Award Agreement, this Option shall automatically expire in the event that the
Option has not become exercisable pursuant to the preceding sentence within six
(6) years and 11 (eleven) months following the Date of Grant. For the avoidance
of doubt, this entire provision applies equally to any unvested Options held by
you if you transfer to Australia after the grant of the Option, unless otherwise
determined by the Company in its sole discretion.


Securities Law Acknowledgment
If you acquire Stock pursuant to the exercise of the Option and you offer the
shares of Stock for sale to a person or entity resident in Australia, the offer
may be subject to disclosure requirements under Australian law. You acknowledge
that you should obtain legal advice on disclosure obligations prior to making
any such offer.


BRAZIL


Compliance and Nature of Award Acknowledgement
By accepting this Option, you agree to comply with all applicable Brazilian laws
and pay any and all applicable taxes associated with the exercise of the Option
and the sale of the Stock obtained pursuant to the exercise of the Option. You
further agree that, for all legal purposes, (a) the benefits provided under the
Plan are the result of commercial transactions unrelated to your employment; (b)
the Plan is not a part of the terms and conditions of your employment; and (c)
the income from the Option, if any, is not part of your remuneration from
employment.


CANADA


Method of Payment
This provision supplements Section 2.2 of the Award Agreement:


For Canadian tax law reasons, you are prohibited from exercising the Option by
means of a Stock Tender Exercise and from tendering shares of the Company’s
Stock to pay any Tax-Related Items in connection with this Option.


Repurchase of Stock
The Company waives any right it may have to repurchase any Stock you acquire
through exercise of your Options until such Stock has been held by you for a
minimum of two years from the date of the exercise of this Option.




15
 



--------------------------------------------------------------------------------




Termination of Service
The following provision replaces Section 4.1 of the Award Agreement:


Subject to earlier termination of this Option as otherwise provided herein and
unless otherwise provided in the Grant Notice, this Option shall be exercisable
after your termination of Service with the Company or any Participating Company
only during the applicable time period determined in accordance with this
Section and thereafter shall terminate. Further, for purposes of the Option,
your Service will be considered terminated as of (a) the date that you cease
active Service, or, at the discretion of the Company, (b) the date upon which
you receive written notice of termination from the Employer, if earlier than
(a), in each case regardless of any notice period or period of pay in lieu of
such notice required under local law (including, but not limited to statutory
law, regulatory law and/or common law); the Company shall have the exclusive
discretion to determine when you are no longer actively providing Service for
purposes of the Option (including whether you may still be considered to
be providing Service while on a leave of absence).


Securities Law Legend
You are permitted to sell shares of Stock acquired through the Plan through the
Company’s designated broker, if any, provided the resale of Stock acquired under
the Plan takes place outside of Canada through the facilities of a stock
exchange on which the shares are listed.


The following provisions apply to you if you are resident in Quebec:


Language Consent
The parties acknowledge that it is their express wish that this Award Agreement,
as well as all documents, notices and legal proceeds entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be
provided to them in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaries intentées, directement ou indirectement, relativement à ou suite à
la présente convention.


Data Privacy Consent
This provision supplements Section 15 of the Award Agreement:


You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company, the Employer and any Participating Company to disclose
and discuss the Plan with their advisors. You further authorize the Company, the
Employer and Participating Company to record such information and to keep such
information in your employee file.


CHILE


Securities Law Legend


16
 



--------------------------------------------------------------------------------




Neither the Company, Options nor the shares of Stock issued upon exercise of the
Options are registered with the Chilean Registry of Securities or under the
control of the Chilean Superintendence of Securities.


CHINA


Method of Exercise
This provision supplements Section 2.2 of the Award Agreement:


Due to regulatory requirements and notwithstanding any terms or conditions of
the Plan to the contrary, you will be restricted to the cashless sell-all method
of exercise with respect to the Option. To complete a cashless sell-all
exercise, you understand that you should instruct the Company’s designated
broker to: (a) sell all of the shares of Stock issued upon exercise; (b) use the
proceeds to pay the exercise price, brokerage fees and any applicable
Tax-Related Items; and (c) remit the balance in cash to you. In the event of
changes in regulatory requirements, the Company reserves the right to eliminate
the cashless sell-all method of exercise requirement and, in its sole
discretion, to permit cash exercise or cashless sell-to-cover exercise.


The following provisions govern your participation in the Plan if you are a
national of the People’s Republic of China (“PRC”) and resident in mainland
China. Notwithstanding the foregoing, the Company reserves the right to apply
any or all of the foregoing provisions to individuals who are not PRC nationals
to the extent it determines such is necessary or advisable:


Exercisability of Option
Notwithstanding any provision of the Plan or the Award Agreement, this Option
may not be exercised until such time as all necessary exchange control and other
approvals from the PRC State Administration of Foreign Exchange or its local
counterpart (“SAFE”) have been received under applicable exchange control rules
for Options granted under the Plan. Once SAFE approval has been received and
provided you are then providing Service, you will receive vesting credit for
that portion of the Option that would have vested prior to obtaining SAFE
approval, if applicable, and the remaining portion of the Option will vest in
accordance with the vesting schedule in the Grant Notice. If the Option
Expiration Date occurs prior to the receipt of SAFE approval, your Option will
be forfeited.
Further, notwithstanding any terms or conditions of the Plan or the Award
Agreement to the contrary, you understand and agree that upon termination of
your Service with the Company (including its Participating Companies) for any
reason whatsoever, you (or, in the event of your death, your legal
representative) will be permitted to exercise any unexercised Options for the
shorter of the post-termination exercise period (if any) set forth in the Award
Agreement and six (6) months following the termination of your Service, or
within any other timeframe as may be required or permitted by SAFE or by the
Company, but in any event no later than the Option Expiration Date. Any
unexercised portion of this Option shall immediately expire after this time.


Exchange Control Restrictions
You understand and agree that, pursuant to local exchange control requirements,
you will be required to repatriate the cash proceeds from the cashless sell-all
exercise of your Options to China. You


17
 



--------------------------------------------------------------------------------




understand that, under local law, such repatriation of your cash proceeds will
need to be effected through a special exchange control account established by a
Participating Company in China and you hereby consent and agree that any
proceeds from the sale of any shares of Stock you acquire may be transferred to
such special account prior to being delivered to you. Proceeds may be paid in
U.S. dollars or local currency, at the Company’s discretion. If the proceeds are
paid in U.S. dollars, you understand that you may be required to set up a U.S.
dollar bank account in China so that the proceeds may be deposited into this
account. If the proceeds are converted to local currency, you acknowledge that
the Company is under no obligation to secure any currency conversion rate, and
that it may face delays in converting the proceeds to local currency due to
exchange control restrictions in China. You understand and agree that the
Company is not responsible for the amount of any loss you may incur due to
foreign exchange rate changes and that the Company assumes no liability for any
fluctuations in any applicable exchange rate; you bear the risk of any currency
conversion rate fluctuation between the date that any cash proceeds are realized
by you at exercise of the Option and the date of conversion of the cash proceeds
to local currency.


You further agree to comply with any other requirements that may be imposed by
the Company in the future in order to facilitate compliance with exchange
control requirements in China.


Finally, you acknowledge and agree that the Company’s offer of participation in
the Plan to you is contingent upon your agreement to abide by the restrictions
set forth herein and that any violation of these restrictions will constitute a
material breach of the terms of this Award Agreement, which will affect your
ability to participate in the Plan.


FRANCE


Consent to Receive Information in English
By accepting this Option, you confirm having read and understood the Plan and
Award Agreement which were provided in the English language. You accept the
terms of those documents accordingly.


En acceptant l’option d’achat d’actions, vous confirmez avoir lu et compris le
Plan et l’Accord, qui ont été fournis en langue anglaise. Vous acceptez les
termes de ces documents en connaissance de cause.
GERMANY


There are no country-specific terms or conditions.
INDIA


Method of Payment
This provision supplements Section 2.2 of the Award Agreement:


You may pay the exercise price in cash or through a cashless sell-all method of
exercise whereby you instruct the Company’s designated broker to sell all of the
shares of Stock issued upon exercise, use the proceeds to pay the exercise
price, brokerage fees and any applicable Tax-Related Items and remit the balance
in cash to you. However, due to exchange control laws, you will not be permitted
to pay the exercise price by using the cashless sell-to-cover method of
exercise, whereby


18
 



--------------------------------------------------------------------------------




you instruct the broker to sell a sufficient number of shares of Stock to cover
the exercise price, brokerage fees and any applicable Tax-Related Items, and you
receive only the remaining shares of Stock subject to the exercised Option. In
the event of changes in exchange control laws, the Company reserves the right to
permit cashless sell-to-cover exercises.


Exchange Control Restrictions
Regardless of what method of payment is used to acquire Stock, you must
repatriate all proceeds received from the sale of Stock to India within a
reasonable time following the sale (i.e., within ninety (90) days). You must
maintain the foreign inward remittance certificate received from the bank where
the foreign currency is deposited in the event that the Reserve Bank of India or
the Employer requests proof of repatriation. It is your responsibility to comply
with applicable exchange control laws in India.


ITALY


Method of Payment
This provision supplements Section 2.2 of the Award Agreement:


Due to regulatory requirements and notwithstanding any terms or conditions of
the Plan to the contrary, you will be restricted to the cashless sell-all method
of exercise with respect to your Options. To complete a cashless sell-all
exercise, you should instruct the Company’s designated broker to: (a) sell all
of the Stock issued upon exercise; (b) use the proceeds to pay the exercise
price, brokerage fees and any applicable Tax-Related Items; and (c) remit the
balance in cash to you. In the event of changes in regulatory requirements, the
Company reserves the right to eliminate the cashless sell-all method of exercise
requirement and, in its sole discretion, to permit cash exercise or cashless
sell-to-cover exercise.


Data Privacy Notice
The following provision replaces Section 15 of the Award Agreement in its
entirety:


You understand that the Employer, the Company and any of its Participating
Companies may hold certain personal information about you, including your name,
home address and telephone number, date of birth, social insurance number or
other identification number, salary, nationality, job title, any shares of Stock
or directorships held in the Company, details of this Option or any other
entitlement to shares of Stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of managing and
administering the Plan (collectively, “Data”).


You also understand that providing the Company with the Data is necessary for
the performance of the Plan and that your refusal to provide such Data would
make it impossible for the Company to perform its contractual obligations and
may affect your ability to participate in the Plan. The Controller of personal
data processing is RetailMeNot, Inc., with registered offices at 301 Congress
Avenue, Suite 700, Austin, Texas 78701, U.S.A., and, pursuant to Legislative
Decree no. 196/2003, its representative is your Employer in Italy. You
understand that your Data will not be publicized, but it may be transferred to
Fidelity Stock Plan Services, banks, other financial institutions or brokers
involved in the management and administration of the Plan. You further
understand that the Company and/or its Participating Company will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan,


19
 



--------------------------------------------------------------------------------




and that the Company and/or its Participating Company may each further transfer
Data to third parties assisting the Company in the implementation,
administration and management of the Plan, including any requisite transfer to
Fidelity Stock Plan Services or another third party with whom you may elect to
deposit any shares of Stock acquired under the Plan. Such recipients may
receive, possess, use, retain and transfer the Data in electronic or other form,
for the purposes of implementing, administering and managing your participation
in the Plan. You understand that these recipients may be located in the European
Economic Area, or elsewhere, such as the United States. Should the Company
exercise its discretion in suspending all necessary legal obligations connected
with the management and administration of the Plan, it will delete your Data as
soon as it has accomplished all the necessary legal obligations connected with
the management and administration of the Plan.


You understand that Data processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.    


The processing activity, including communication, the transfer of your Data
abroad, including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require your consent
thereto as the processing is necessary to performance of contractual obligations
related to implementation, administration and management of the Plan. You
understand that, pursuant to Section 7 of the Legislative Decree no. 196/2003,
you have the right to, including but not limited to, access, delete, update, ask
for rectification of your Data and stop, for legitimate reason, the Data
processing. Furthermore, you are aware that your Data will not be used for
direct marketing purposes. In addition, the Data provided can be reviewed and
questions or complaints can be addressed by contacting your human resources
department.


Plan Document Acknowledgment
In accepting this Option, you acknowledge that you have received a copy of the
Plan, the Grant Notice and the Award Agreement, have reviewed these documents in
their entirety and fully understand and accept all provisions of the Plan, the
Grant Notice and the Award Agreement.


You further acknowledge that you have read and specifically and expressly
approve the following clauses in the Award Agreement: Section 3: Responsibility
for Exercise; Section 4: Effect of Termination of Service; Section 6: Tax
Withholding; Section 8: Transferability; Section 9: Option Not a Service
Contract; Section 16: Nature of Grant; Section 18: Imposition of Other
Requirements; Section 21: Language; Section 20: Governing Law and Venue; and the
Data Privacy Notice and Method of Payment provisions in this section of the
Addendum.


NETHERLANDS


There are no country-specific terms or conditions.


SPAIN


Nature of Grant
This provision supplements Section 4 and Section 16 of the Award Agreement:


20
 



--------------------------------------------------------------------------------






By accepting the Options, you consent to participate in the Plan and acknowledge
that you have received a copy of the Plan.


You understand that the Company has unilaterally, gratuitously, and in its sole
discretion decided to grant Options under the Plan to individuals who may be
Employees of the Company or Participating Companies throughout the world. The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not bind the Company or a Participating
Company, other than to the extent set forth in the Award Agreement.
Consequently, you understand that the Options are offered on the assumption and
condition that the Options and any shares of Stock acquired as a result of the
exercise of such Options under the Plan are not part of any employment contract
with the Company, the Employer, or any Participating Company and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation), or any other right whatsoever. Further, you understand and agree
that, except to the extent expressly permitted under Section 4 of the Award
Agreement, the Options will be cancelled without entitlement to shares of Stock
or to any amount as indemnification if you terminate employment by reason of,
including, but not limited to: resignation, retirement, disciplinary dismissal
adjudged to be with cause, disciplinary dismissal adjudged or recognized to be
without cause, individual or collective layoff on objective grounds, whether
adjudged to be with cause or adjudged or recognized to be without cause,
material modification of the terms of employment under Article 41 of the
Workers’ Statute, relocation under Article 40 of the Workers’ Statute, Article
50 of the Workers’ Statute, unilateral withdrawal by the Employer, and under
Article 10.3 of Royal Decree 1382/1985.


You understand that this offer would not be made but for the assumptions and
conditions referred to above; thus, you acknowledge and freely accept that,
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, then any grant of or right to the Options shall be
void.


Securities Law Legend
No “offer to the public,” as defined under Spanish Law, has taken place or will
take place in the Spanish territory. Neither the Plan nor the Award Agreement
has been registered with the Comisión Nacronal del Mercado de Valores and these
documents do not constitute a public offering prospectus.


UNITED KINGDOM


Tax Obligations
The following supplements Section 6 of the Award Agreement:


If payment or withholding of the income tax due is not made within ninety (90)
days of the event giving rise to the Tax-Related Items (the “Due Date”) or such
other period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, the amount of any uncollected income tax shall constitute a
loan owed by you to the Company and/or your Employer, effective on the Due Date.
You agree that the loan will bear interest at the then-current HM Revenue and
Customs (“HMRC”) Official Rate, it will be immediately due and repayable, and
the Company and/or your Employer may recover it at any time thereafter by any of
the means referred to in Section 6 of the Award Agreement.


21
 



--------------------------------------------------------------------------------






Notwithstanding the foregoing, if you are a director or executive officer
(within the meaning of Section 13(k) of the Exchange Act) of the Company, the
terms of this Section will not apply to you. In the event that Tax-Related Items
are not collected from or paid by a director or executive officer of the Company
by the Due Date, the amount of any uncollected income tax may constitute a
benefit to such director or executive officer on which additional income tax and
National Insurance Contributions may be payable. You acknowledge that you will
be responsible for reporting and paying any income tax due on this additional
benefit directly to the HMRC under the self-assessment regime and for
reimbursing the Company and/or Employer the value of any employee National
Insurance Contributions due on this additional benefit.


Joint Election for Transfer of Secondary Class 1 National Insurance
Contributions
As a condition of participation in the Plan and the exercise of the Option, you
agree to accept any liability for secondary Class 1 National Insurance
contributions (the “Employer’s NICs”) which may be payable by the Company and/or
the Employer in connection with the Options and any event giving rise to
Tax-Related Items. Without limitation to the above, you agree to execute a joint
election with the Company and/or the Employer (the “Joint Election”), the form
of such Joint Election being formally approved by the HMRC, and any other
consent or elections required to accomplish the transfer of the Employer’s NICs
to you. You further agree to execute such other joint elections as may be
required between yourself and any successor to the Company and/or the Employer.
You further agree that the Company and/or the Employer may collect the
Employer’s NICs by any of the means set forth in Section 6 of the Award
Agreement. You agree to enter into a Joint Election prior to the exercise of the
Option. Failure to do so may result in forfeiture of the Options.
UNITED STATES


If this Option is designated as an Incentive Stock Option in the Grant Notice:
1. The exercise price per share shall be not less than the Fair Market Value of
a share of Stock on the Date of Grant, and no Incentive Stock Option granted to
a Ten Percent Owner shall have an exercise price per share less than one hundred
ten percent (110%) of the Fair Market Value of a share of Stock on the Date of
Grant of this Option.
2. To the extent that the aggregate Fair Market Value (determined at the time of
grant) of the shares of Stock with respect to which this Option plus all other
Incentive Stock Options you hold are exercisable for the first time by you
during any calendar year (granted under all stock plans of the Participating
Company Group, including the Plan) exceeds one hundred thousand dollars
(US$100,000), the portion of the Option(s) which exceeds such amount shall be
treated as a Nonstatutory Stock Option.
3. The following replaces Section 8 of the Award Agreement:


This Option shall not be transferable except by will or the laws of decent and
distribution and all rights with respect to this Option shall be exercisable
during your lifetime only by you.




22
 



--------------------------------------------------------------------------------




4. Any Incentive Stock Option granted to a Ten Percent Owner shall have a
maximum term of five (5) years.


23
 

